Title: From John Adams to Jonathan Jackson, 8 November 1782
From: Adams, John
To: Jackson, Jonathan


Sir
Paris November 8. 1782

In one of your Letters you Suppose that I have an open avowed Contempt of all Rank, give me leave to say you are much mistaken in my sentiments.— There are Times, and I have seen many Such when a Man’s Duty to his Country demands of him the Sacrifice of his Rank, as well as his Fortune and his Life, but this must be an Epocha, and for an Object worthy of the Sacrifice.— In ordinary Times the same Duty to his Country obliges him to contend for his Rank, as the only means indeed sometimes, by which he can do Service, and the Sacrifice would injure his Country more than himself.— When the World Sees a Man reduced to the Necessity of giving up his Rank merely to serve the Publick they will respect him and his Opinions will have the more Weight for it, but when the Same World sees a Man yeild his Rank for the sake of holding a Place, he becomes ridiculous.— This you may depend upon it will not be my Case—

Rank and Titles and Ettiquette, and every Species of Punctilios even down to the Visits of Cards, are of infinitely more Importance in Europe than in America, and therefore Congress cannot be too tender of disgracing their Ministers abroad in any of these Things, nor too determined not to disgrace themselves.
Congress will Sooner or later find it necessary, to adjust the Ranks of all their Servants, with Relation to one another, as well as to the Magistrates and officers of the separate Governments.
For Example, if, when Congress abolished my Commission to the King of Great Britain and my Commission for Peace, and issued a new Commission for Peace in which they associated four other Gentlemen with me, they had placed any other at the Head of the Commission they would have thrown a Disgrace and Ridicule upon me in Europe, that I could not have withstood.— It would have injured me in the Minds of Friends and Ennemies, the French and Dutch as well as the English—
It is the Same Thing with States.— If Mr Jay and I, had yeilded the Punctilio of Rank and taken the advice of C. de Vergennes and Dr F. by treating with the English or Spaniards, before We were put upon the equal Footing that our Rank demanded, We should have Sunk in the Minds of the English French Spaniards Dutch and all the Neutral Powers. The C. de Vergennes certainly knows this. if he does not, he is not even an European statesman, if he knows it, what Inference can We draw but that he means to keep us down if he can.— to keep his Hand under our Chin, to prevent Us, from drowning, but not to lift our Heads out of Water.
The Injunctions upon Us to communicate, and to follow the Advice that is given Us, Seem to be too strong and too universal.— understood with reasonable Limitations and Restrictions they may do, very well.
For Example. I wrote a Speculation and caused it to be printed in the Courier du Bas Rhin, Shewing the Interest Policy and Humanity of the Neutral Confederation acknowledging American Independence and admitting the United states to subscribe to the Principles of their marine Treaty. This was reprinted in the Gazette of Leyden, the Politique Hollandois, the Courier de L’Europe, and all the Dutch Gazettes. at the Same Time I caused to be transmitted to England some Pieces upon the Same subject, and further shewing the Probability that the Neutral Powers might adopt this Measure, and the Impolicy of Great Britain in permitting all the Powers of Europe to get the start of her, and having more merit with America than she by acknowledging her Independence first. These Pieces were printed in the English Papers, in the form of Letters to the Earl of shelburne, and can never be controverted because they are in Writing and in Print with their Dates. These Fears thus excited Added to our Refusal to treat on an unequal Footing, probably produced his Lordships Resolution to Advise the King to issue the Commission under the Great Seal to Mr Oswald, by which Great Britain has got the start and gone to windward of the other European Powers. No Man living but my self knew that all these Speculations, in various Parts of Europe came from me.— Would it do for me to communicate all this to the French Ministers? Is it possible for me to communicate all these Things to Congress. Believe me it is not. and give me Leave to Say, it will not do to communicate them to my Friend the Chevalier de la Luzzerne nor my Friend Mr Marbois.— if they should be, long Letters will lay all open to the C. de Vergennes, who I assure you I dont believe will assist me or any body else in such Methods of serving our Country. When the French Ministers in America or Europe communicate every Thing to Us, We may venture to be equally communicative with them. But when every Thing is concealed from Us more cautiously I believe than it is from England, We shall do ourselves Injustice if We are not upon our Guard.—
If We conduct ourselves with Caution, Prudence, Moderation and Firmness We shall Succeed in every great Point, but if Congress, or their Ministers abroad Suffer themselves to be intimidated, by Threats, slanders or Insinuations, We Shall be duped out of the Fishery the Missisippi much of the Western Lands, Compensation to the Tories and Penobscot at least if not to Kennebeck.— This is my solemn Opinion, and I will never be answerable to my Country Posterity or my own Mind, for the Consequences that might happen from concealing it.
It is for the determinate Purpose of carrying these Points that one Man, who is submission itself, is pressed up to the Top of Jacobs Ladder in the Clouds, and every other Man depressed to the Bottom of it in the Dust. this is my Opinion.— if it is a Crime to hold this Opinion let me be punished for it, for assuredly I am guilty.
With great Respect and Esteem I have the Honour to be sir your most obedient & humble / servant
J. Adams.
This was intended for another But I send it to you, as I do the Translation wh I have from Mr Jay who has sent two Copies of it before to Congress,
 